Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is issued in response to Application filed May 29, 2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/10/20, 10/20/20, 12/17/20, and 7/23/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1-20 recite the phrase “data block(s)” and different versions of the data block(s) such as first and second set of data blocks. While the instant applications specification briefly discusses separating each file into blocks and each block will be verified with a descriptor, and if a copy block does not match a source block the block is recopied and the descriptor verification begins to start over (see par [0089]); however, the specification does not detail the claimed limitations of “scanning” a list of data 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,671,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed within claims 1-13 of U.S. Patent No. 10,671,761.

Please see graph below for mapping:
16/887,149						10,671,761
1. A method, comprising: 

scanning a list of data blocks stored in memory of a client device; 

identifying a first set of data blocks in the list of data blocks as one or more of new and changed since a last backup operation was performed; 

categorizing a first data block in the first set of data blocks as a data block that is updated frequently; 

dividing the first data block into portions of a first size; 
categorizing a second data block in the first set of data blocks as a data block that is updated less frequently than the first data block; 

dividing the second data block into portions of a second size, wherein the second size is different from the first size; 

for each portion in the first data block and for each portion in the second data block, generating, by the client device, a cryptographic signature value for the portion, wherein the cryptographic signature value is computed by using actual data of the portion as an input to a cryptographic signature-generating algorithm which computes the cryptographic signature value; 

generating, at the client device, a first inventory including the cryptographic signatures calculated for the portions in the first and second data blocks; and 

transmitting the first inventory from the client device to a backup server. 2. The method of claim 1, further comprising: 

receiving, at the backup server, the first inventory including the cryptographic signatures calculated for the portions in the first and second data blocks; 

extracting, by the backup server, the cryptographic signatures from the first inventory; 

comparing, by the backup server, the cryptographic signatures to a list containing all cryptographic signatures identifying raw data currently stored in a backup system managed by the backup server regardless of whether the raw data currently stored in the backup system was stored there by the client device or by a second client device other than the client device which generated the first inventory; 

based on the comparison, generating a second inventory, the second inventory including the cryptographic signatures found in the first inventory and not found in the list containing all cryptographic signatures identifying actual data currently stored in the backup system; 

transmitting the second inventory from the backup server to the client device; 

receiving, at the client device, the second inventory; 

transmitting, from the client device to the backup server, every portion having a cryptographic signature corresponding to a cryptographic signature found in the second inventory; and 

causing the portions transmitted from the client device to the backup server to be stored in the backup system. 3. The method of claim 1, wherein the second size is larger than the first size. 4. The method of claim 1, wherein the first data block is categorized by comparing a creation timestamp of the first data block with an update timestamp of the first data block. 5. The method of claim 4, wherein the second data block is categorized by comparing a creation timestamp of the second data block with an update timestamp of the second data block. 6. The method of claim 5, wherein the first data block is also categorized by comparing the update timestamp of the first data block with a current time. 7. The method of claim 1, wherein the first inventory further includes one or more markers that identify sizes of portions of the first and second data block. 

8. A method, comprising: 

scanning a list of data blocks stored in memory of a client device; 

identifying a first set of data blocks in the list of data blocks as one or more of new and changed since a last backup operation was performed; 

analyzing metadata of a first data block in the first set of data blocks; 

based on the analysis of the metadata of the first data block, dividing the first data block into portions of a predetermined size; 

for each portion in the first data block, generating, by the client device, a cryptographic signature value for the portion, wherein the cryptographic signature value is computed by using actual data of the portion as an input to a cryptographic signature-generating algorithm which computes the cryptographic signature value; 

generating, at the client device, a first inventory including the cryptographic signatures calculated for the portions in the first data block; and 

transmitting the first inventory from the client device to a backup server. 9. The method of claim 8, further comprising: 

receiving, at the backup server, the first inventory including the cryptographic signatures calculated for the portions in the first data block; 

extracting, by the backup server, the cryptographic signatures from the first inventory; 

comparing, by the backup server, the cryptographic signatures to a list containing all cryptographic signatures identifying raw data currently stored in a backup system managed by the backup server regardless of whether the raw data currently stored in the backup system was stored there by the client device or by a second client device other than the client device which generated the first inventory; 

based on the comparison, generating a second inventory, the second inventory including the cryptographic signatures found in the first inventory and not found in the list containing all cryptographic signatures identifying actual data currently stored in the backup system; 

transmitting the second inventory from the backup server to the client device; 

receiving, at the client device, the second inventory; 

transmitting, from the client device to the backup server, every portion having a cryptographic signature corresponding to a cryptographic signature found in the second inventory; and 

causing the portions transmitted from the client device to the backup server to be stored in the backup system. 10. The method of claim 8, wherein the metadata includes a data block type. 11. The method of claim 10, wherein the metadata further includes a creation timestamp and an update timestamp. 12. The method of claim 8, wherein the predetermined size is determined, at least in part, based on a data block type of the first data block.

A method, comprising: 
scanning a list of files stored in memory of a client device; 
identifying a first set of files in the list of files as one or more of new and changed since a last backup operation was performed; 
categorizing a first file in the first set of files as a file that is updated frequently; 
dividing the first file into chunks of a first size; 
categorizing a second file in the first set of files as a file that is not updated frequently; 
dividing the second file into chunks of a second size, wherein the second size is different from the first size; 
for each chunk in the first file and for each chunk in the second file, generating, by the client device, a cryptographic signature value for the chunk, wherein the cryptographic signature value is computed by using actual data of the chunk as an input to a cryptographic signature-generating algorithm which computes the cryptographic signature value; 
generating, at the client device, a first inventory including the cryptographic signatures calculated for the chunks in the first and second files; 
transmitting the first inventory from the client device to a backup server. 
    2. The method of claim 1, further comprising: 
receiving, at the backup server, the first inventory including the cryptographic signatures calculated for the chunks in the first and second files; 
extracting, by the backup server, the cryptographic signatures from the first inventory; 
comparing, by the backup server, the cryptographic signatures to a list containing all cryptographic signatures identifying raw data currently stored in a backup system managed by the backup server regardless of whether the raw data currently stored in the backup system was stored there by the client device or by a second client device other than the client device which generated the first inventory; 
based on the comparison step, generating a second inventory, the second inventory including the cryptographic signatures found in the first inventory and not found in the list containing all cryptographic signatures identifying actual data currently stored in the backup system; 
transmitting the second inventory from the backup server to the client device; 
receiving, at the client device, the second inventory; 
transmitting, from the client device to the backup server, every chunk having a cryptographic signature corresponding to a cryptographic signature found in the second inventory; and 
causing the chunks transmitted from the client device to the backup server to be stored in the backup system. 
    3. The method of claim 1, wherein the second size is larger than the first size. 
    5. The method of claim 1, wherein the first file is categorized by comparing a creation timestamp of the first file with an update timestamp of the first file. 
    6. The method of claim 5, wherein the second file is categorized by comparing a creation timestamp of the second file with an update timestamp of the second file. 
    7. The method of claim 6, wherein the first file is also categorized by comparing the update timestamp of the first file with a current time. 
    8. The method of claim 1, wherein the first inventory further includes one or more markers that identify sizes of chunks of the first and second file. 
9. A method, comprising: 
scanning a list of files stored in memory of a client device; 
identifying a first set of files in the list of files as one or more of new and changed since a last backup operation was performed; 
analyzing metadata of a first file in the first set of files; 
based on the analysis of the metadata of the first file, dividing the first file into chunks of a predetermined size; 
for each chunk in the first file, generating, by the client device, a cryptographic signature value for the chunk, wherein the cryptographic signature value is computed by using actual data of the chunk as an input to a cryptographic signature-generating algorithm which computes the cryptographic signature value; 
generating, at the client device, a first inventory including the cryptographic signatures calculated for the chunks in the first file; and 
transmitting the first inventory from the client device to a backup server. 
    10. The method of claim 9, further comprising: 
receiving, at the backup server, the first inventory including the cryptographic signatures calculated for the chunks in the first file; 
extracting, by the backup server, the cryptographic signatures from the first inventory; 
comparing, by the backup server, the cryptographic signatures to a list containing all cryptographic signatures identifying raw data currently stored in a backup system managed by the backup server regardless of whether the raw data currently stored in the backup system was stored there by the client device or by a second client device other than the client device which generated the first inventory; 
based on the comparison step, generating a second inventory, the second inventory including the cryptographic signatures found in the first inventory and not found in the list containing all cryptographic signatures identifying actual data currently stored in the backup system; 
transmitting the second inventory from the backup server to the client device; 
receiving, at the client device, the second inventory; 
transmitting, from the client device to the backup server, every chunk having a cryptographic signature corresponding to a cryptographic signature found in the second inventory; and 
causing the chunks transmitted from the client device to the backup server to be stored in the backup system. 
    11. The method of claim 9, wherein the metadata includes a file type. 
    12. The method of claim 11, wherein the metadata further includes a creation timestamp and an update timestamp. 
    13. The method of claim 11, wherein the predetermined size is determined, at least in part, based on the file type.




Independent Claim 1 is a method claim whose limitations are fully encompassed within the method of claim 1 of U.S. Patent No. 10,671,761. Dependent claim 2 is fully encompassed within claim 2 of U.S. Patent No. 10,671,761. Next, dependent claim 3 is fully encompassed within dependent claim 3 of U.S. Patent No. 10,671,761. Dependent claim 4 is fully encompassed within dependent claim 5 of U.S. Patent No. 10,671,761. Next, dependent claim 5 is fully encompassed within dependent claim 6 of U.S. Patent No. 10,671,761. Dependent claim 6 is fully encompassed within dependent claim 7 of U.S. Patent No. 10,671,761. Next, dependent claim 7 is fully encompassed within dependent claim 8 of U.S. Patent No. 10,671,761. 
Independent claim 8 is a method claim whose limitations are fully encompassed within the method of independent claim 9 of U.S. Patent No. 10,671,761. Dependent claim 9 is fully encompassed within dependent claim 10 of U.S. Patent No. 10,671,761. Dependent claim 10 is fully encompassed within dependent claim 11 of U.S. Patent No. 10,671,761. Next, dependent claim 11 is fully encompassed within dependent claim 12 of U.S. Patent No. 10,671,761. Next, dependent claim 12 is fully encompassed within dependent claim 13 of U.S. Patent No. 10,671,761. The remaining claims of the instant application (claims 13-20) mirror the above explanation with their corresponding claims within the Patented Case.



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
September 29, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161